MEMORANDUM **
Perry Krinitt appeals from the revocation of his supervised release and the imposition of 58 days of imprisonment and 34 additional months of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Krinitt contends that the .district court committed procedural error by miseharac-terizing the grade level of his revocation offenses and thus miscalculating his Guidelines range. We conclude that any error was harmless. See United States v. Cantrell, 433 F.3d 1269, 1279, 1280 n. 4 (9th Cir.2006).
Krinitt also contends that the district court erred by failing to provide an adequate explanation for his sentence. We conclude that any error did not affect Krinitt’s substantial rights. See Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); see also United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.